Title: To Thomas Jefferson from James Madison, 15 September 1784
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York. Sepr. 15 1784.

In pursuance of my intentions as explained in my last dated in Philada. I came to this City on Saturday last. The information I have here received convinces me that I can not accomplish the whole route I had planned within the time to which I am limited, nor go from this to Boston in the mode which I had reckoned upon. I shall therefore decline this part of my plan, at least for the present, and content myself with a trip to Fort Schuyler, in which I shall gratify my curiosity in several respects, and have the pleasure of the Marquis’s Company. We shall set off this afternoon in a Barge up the North River. The Marquis has received in this city a continuation of those marks of cordial esteem and affection which were hinted in my last. The gazettes herewith enclosed will give you samples of them. Besides the personal homage he receives, his presence has furnished occasion for fresh manifestation of these sentiments towards France which have been so well merited by her, but which her enemies pretended would soon give way to returning affection for G. Britain. In this view a republication of those passages in the Gazettes of France may be of advantage to us. They will at least give a pleasure to the friends of the Marquis. We have an account from Canada, how far to be relied on I can not say, that the Indians have surprized and plunderd fort Michellmackinac where the English had a great amount of Stores and Merchandize, and that they have refused to treat with Sr. Jno. Johnson. Being in danger of losing the conveyance by the packet which is just sailing, I subscribe in haste Yrs sincerely,

J: Madison Jr.



The M. has shewn me a passage in his letter to the Ct. de V. in which he sketches the idea relative to the Miss: he says he has not had time to dilate upon it, but that his next letter will do it fully.

